Citation Nr: 0424133	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active military service from December 22, 
1969, to September 30, 1989.  Prior to December 22, 1969, the 
veteran had 4 months and 11 days of active service.  The 
appellant is the widow of the veteran.  The veteran died in 
December 1999.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.               

By a January 2004 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The veteran died in December 1999; his cause of death was 
colon cancer.  

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  Colon cancer was not present in service or until many 
years thereafter, and is not shown to be related to service 
or to any incident of service origin.  

4.  A permanent and total evaluation for a service-connected 
disability or disabilities was not in effect at the time of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  


2.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §3.807(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

A.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

By a May 2000 rating action, the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  In March 2001, a letter was sent to the 
appellant which specifically notified the appellant of the 
passage of the VCAA, and that the appellant's claim, which 
was previously denied as not well grounded, would be 
readjudicated under the new provisions.  Thus, prior to the 
May 2001 rating decision, the rating action on appeal, the RO 
notified the appellant in the March 2001 letter of the types 
of evidence the appellant needed to submit to support her 
claim, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter specifically informed the appellant what was needed 
from the appellant and what VA would obtain on the 
appellant's behalf.  Id.  The Board further observes that 
there is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claim.  The appellant has also been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection for the cause of the veteran's death.  
In addition, the appellant has been afforded the opportunity 
to present evidence and argument in support of the claim.  
Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
in April 2002, the RO obtained a VA medical opinion which was 
pertinent to the appellant's cause of death claim and 
included an opinion on the question of whether the veteran 
had any polyps present prior to his discharge, which 
progressed in the intervening 10 years to metastatic colon 
carcinoma.  The Board further observes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the appellant.  Consequently, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds that, in light of the above, the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection for the cause of the veteran's death, and has been 
provided assistance in obtaining the evidence.  Thus, the 
Board finds that no additional notice or duty to assist is 
required under the provisions of 38 C.F.R. § 3.159.

B.  Factual Background

The veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate 
of death, the cause of the veteran's death was colon cancer.  
At the time of the veteran's death, service connection was 
not in effect for any disability.    

The veteran had active military service from December 22, 
1969, to September 30, 1989.  Prior to December 22, 1969, the 
veteran had 4 months and 11 days of active service.  While he 
was in the military, he served as an Air Force pilot.  The 
veteran's service medical records are negative for any 
complaints or findings of colon cancer.  According to the 
records, in July 1978, the veteran was treated for diarrhea 
and stomach cramps.  Physical examination showed that the 
veteran's abdomen was soft and non-tender.  The diagnosis was 
gastroenteritis, and Kaopectate was prescribed.  In March 
1984, the veteran was treated for complaints of abdomen 
cramping and pain, and diarrhea.  The diagnosis was probable 
gastroenteritis.  In February 1986, the veteran was treated 
for complaints of diarrhea.  The assessment was acute 
gastroenteritis.  According to the records, in October 1987, 
the veteran underwent a flying periodic examination.  At that 
time, the veteran's abdomen and viscera were clinically 
evaluated as normal.  It was noted that the veteran's stool 
was negative for occult blood.  In August 1989, the veteran 
underwent a separation examination.  At that time, the 
veteran's abdomen and viscera were clinically evaluated as 
normal.  It was noted that the veteran's rectum and prostate 
were normal to digital examination, and that his stool was 
negative to occult blood.  

Private medical records, from November 1994 to April 1999, 
include a consultation note, dated in March 1998.  In the 
March 1998 consultation note, it was reported that the 
veteran was a pilot at United Parcel Service, who first noted 
some crampy abdominal pain in the bilateral lower quadrants 
about three months previously.  The pain resolved after a 
short period of time and he had not had any problems since.  
The veteran was seen by his primary care physician, who 
performed a rectal examination and the veteran was noted to 
be Hemoccult positive.  Further testing of the Hemoccult of 
the stools were also positive.  The veteran subsequently 
underwent a colonoscopy which demonstrated a large fungating 
mass present in the right colon, consistent with a colon 
carcinoma.  It was noted that the veteran's past medical 
history revealed no major medical illnesses.  The impression 
was right colon carcinoma.  


The private medical records also include a treatment record, 
dated in April 1999, which shows that at that time, the 
veteran was undergoing chemotherapy for his diagnosed colon 
cancer, and had presented himself for a follow-up visit.  In 
regard to the history of the veteran's illness, it was 
reported that the veteran was in his usual state of health 
until February 1998 when he noticed a slight discomfort in 
his abdomen.  The veteran had previously undergone a 
fiberoptic sigmoidoscopy at age 50 which revealed no 
abnormalities.  The veteran ultimately underwent a 
colonoscopy and was found to have adenocarcinoma.  In March 
1998, the veteran underwent "resection," and pathology 
reports revealed that the liver contained focus of metastatic 
adenocarcinoma, along with a resection of the adenocarcinoma 
of the cecum, moderately differentiated.  The tumor was four 
centimeters (cm) in greatest dimension and invaded through 
the muscularis propria and into the subserosa.  Three of 14 
pericolonic lymph nodes were found to be positive.  The 
veteran then went for edge resection of the liver which 
revealed only a single focus of metastatic adenocarcinoma of 
the colon, with clean margins.  The veteran subsequently 
underwent chemotherapy.  Following the chemotherapy, the 
veteran was found to have recurrence within the liver.  Thus, 
the veteran again underwent chemotherapy.  The impression was 
that the veteran had metastatic disease to the liver, with a 
right-sided colon cancer primary.       

A private medical statement from M.G., M.D., dated in April 
2001, shows that at that time, Dr. G. stated that in response 
to the appellant's question of the veteran's colon cancer in 
relation to Agent Orange, there was no solid data to point in 
that direction.  Dr. G. indicated that there could be a 
relation between Agent Orange and soft tissue sarcoma, but 
that that was not the veteran's illness.  According to Dr. 
G., in regard to the appellant's second question about 
whether or not the veteran's colon cancer was a pre-existing 
condition when he was in the service, Dr. G. noted that he 
recalled the appellant mentioning that it had been eight 
years from the time of the veteran's discharge to the time of 
his diagnosis.  Dr. G. reported that the data from malignant 
transformation of polyps indicated that it could take up to 
10 years for a polyp to become malignant and a clinical 
cancer.  Therefore, Dr. G. opined that if the veteran had had 
a polyp 10 years ago, it was not unreasonable to state that 
the initial lesion that led to the veteran's cancer was 
present at that time.  However, Dr. G. noted that it could 
not be proven that the appellant had a polyp 10 years ago 
because he supposed that the veteran had not had a 
colonoscopy at that time.     

A private medical statement from R.A.W., M.D., Assistant 
Professor of Medicine, Department of Gastrointestinal (GI) 
Oncology and Digestive Diseases at the University of Texas 
M.D. Anderson Cancer Center, dated in July 2001, shows that 
at that time, Dr. W. stated that he was involved in the care 
of the veteran from December 1998 to March 1999.  Dr. W. 
indicated that the veteran came to the University of Texas 
M.D. Anderson Cancer Center in December 1998, in the setting 
of metastatic colon cancer.  According to Dr. W., the veteran 
was initially diagnosed with colon cancer in the early part 
of 1998.  He was found at the time of presentation to have 
metastatic disease to the liver.  Dr. W. reported that given 
the advanced nature of the veteran's disease at the time of 
the initial diagnosis, one would suspect that the veteran's 
colon cancer had been present for an extended period of time.  
According to Dr. W., it was likely that the veteran's tumor 
started some years before his presentation with metastatic 
disease in the early part of 1998.  

In this statement, Dr. W. noted that based on evolving 
literature, "we understand that patients" who developed 
colon cancer probably did so on the basis of transformation 
of colonic polyps to a dysplastic phonotype, and then to 
subsequently transform into an overtly malignant process.  
According to Dr. W., such a tumor would then become invasive, 
metastasize to regional lymph nodes, and ultimately to other 
organs, with a predilection to spread to the liver.  Dr. W. 
indicated that it was quite possible that the veteran had 
colonic polyps with potential to transform to a malignant 
phenotype for many years prior to the development of that 
adenocarcinoma, and then more time elapsed before he 
ultimately presented with metastatic disease.  According to 
Dr. W., "we would think" that that process could develop 
over a time course as long as 10 years, perhaps longer.  Dr. 
W. noted that based on that possibility, "we would suggest" 
consideration that colonic polyps were present at the time of 
the veteran's discharge from the military, and that those 
polyps ultimately converted to a malignant phenotype, became 
aggressive and evolved into widespread metastatic disease.  
Dr. W. indicated that the aforementioned situation was an 
incurable situation.      

In the appellant's Notice of Disagreement (NOD), dated in 
December 2001, the appellant stated that the private medical 
statements from Dr. G. and Dr. W. showed that colon cancer 
developed as a result of transformation of colon polyps, that 
developed over a course of time from as long as 10 years, or 
longer.  Thus, the appellant noted that the veteran's 
discharge was in September 1989, and he was diagnosed with 
colon cancer in March 1998, which was "well within that 10-
year window."  Accordingly, the appellant maintained that 
the private medical statements from Dr. G. and Dr. W. 
supported her contention that at the time of the veteran's 
separation from the military, he had colon polyps, which 
eventually became malignant and caused his death.  

In April 2002, the appellant submitted copies of articles 
from medical journals in support of her claim.  According to 
the articles, polyps could evolve into colon cancer over a 
period of many years (10 to 15 years).  

In April 2002, the RO requested a medical opinion from a VA 
oncology specialist.  The RO specifically requested that the 
specialist review the veteran's claims file and provide an 
opinion regarding whether the veteran's death from colon 
cancer was related to his military service.  A VA opinion, 
dated in April 2002, shows that at that time, a VA physician 
from the oncology department stated that he had reviewed the 
veteran's claims file.  The examiner stated that the veteran 
died of colon cancer in 1999.  According to the examiner, the 
veteran's colon cancer was detected in March 1998, after 
symptoms had developed for which he had sought medical 
attention in January 1998.  At the time of diagnosis, the 
tumor was four cm in the cecum, with extracapsular invasion, 
and was metastatic to the pericolonic lymph nodes and the 
liver.  According to the examiner, the contention raised by 
Dr. W., a gastrointestinal oncologist at M.D. Anderson Tumor 
Institute, was that the veteran's tumor could have been 
caused by polyps that were pre-existing the veteran's 
discharge from the military approximately 10 years earlier.  
Other relevant information in the medical record included 
that (1) the veteran underwent a flexible sigmoidoscopy in 
1996, (2) there was no family history of colon cancer, (3) 
there was a family history of other malignancies, (4) one 
additional polyp was reported in the resected colon, and (5) 
the tumor was very aggressive with multiple mitotic figures.  
The examiner noted that there was no information in the 
record as to why the flexible sigmoidoscopy was done or who 
did the procedure.  According to the examiner, it was 
presumed from the record that the procedure did not show any 
abnormalities.  

In the April 2002 VA medical opinion, the examiner stated 
that the issue to be addressed was whether the veteran's 
colon cancer was service-connected, i.e., that polyp(s) 
was/were present prior to his discharge, which progressed in 
the intervening 10 years to metastatic colon carcinoma.  The 
examiner noted that that argument was highly speculative and 
could neither be proven or disproved.  According to the 
examiner, the argument in favor of the colon cancer being 
longstanding was that the cancer was located in the cecum.  
The tumor was a sessile mass which suggested that it 
developed from a polyp.  The examiner indicated that when 
tumors developed in that region of the colon, the patient 
tended to have fewer early symptoms because of its 
distensibility.  According to the examiner, tumors tended to 
be large at diagnosis unless detected during screening 
colonoscopy.  The examiner noted that as Dr. W. correctly 
stated, polyps could take a long time to develop into a colon 
cancer and metastasize.  The presence of a polyp in the 
resected colon was not relevant to the discussion since there 
was no way to determine when the polyp developed.  According 
to the examiner, the arguments against the long duration were 
(1) that the tumor was very aggressive at diagnosis, which 
suggested a rapid growth rate and the rapid development of 
metastasis, and (2) that there was no reported evidence of 
blood in the patient's stool at the time of the flexible 
sigmoidoscopy in 1996.  As stated above, there was no 
information available to indicate how long the veteran's 
cecal polyp, which eventually developed into the colon 
carcinoma, might have been present.  The examiner indicated 
that it would have been useful to have the medical history 
which initiated the flexible sigmoidoscopy, as well as the 
actual report.  According to the examiner, if there were 
symptoms potentially referable to a cecal polyp or mass 
and/or evidence of blood in the stools, that would support 
the contention that there was a pre-existing lesion in 1996.  
The examiner stated that unfortunately, in retrospect, the 
veteran's physician(s) chose to do a flexible sigmoidoscopy.  
According to the examiner, that procedure would not be 
considered adequate for screening purposes since it did not 
evaluate the cecum.  If a colonoscopy had been done and had 
identified a cecal polyp, that would not have proved that the 
polyp was present at the time of the veteran's discharge from 
the Air Force approximately 10 years earlier.  However, if 
the colonoscopy had found the polyp which became malignant or 
the presence of a cecal tumor, the procedure quite possibly 
would have identified the tumor at an earlier stage and might 
have saved his life.                 

In March 2003, the appellant submitted evidence in the form 
of copies of excerpts from a medical article.  The article 
deals with the incidence of cancers, including colon cancer, 
in pilots and flight personnel.  

C.  Analysis

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).


Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 
also 38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) 
(2003) (listing applicable chronic diseases, including 
malignant tumors).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.    

To summarize, the appellant contends that colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  According to the appellant, that time frame "would 
prove that the veteran was ill during his active duty 
years," considering his discharge was in September 1989, and 
he was diagnosed with colon cancer in March 1998.  Thus, the 
appellant maintains that at the time of the veteran's 
separation from the military, he had colon polyps, which 
eventually became malignant and caused his death.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, she does not have 
the medical competence to link causally the veteran's fatal 
colon cancer to his military service.  

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  

First, the Board acknowledges that the appellant is a 
surviving spouse for DIC purposes.  See 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2003).  Turning to the merits 
of the appellant's case, the Board notes that the appellant 
does not contend, nor does it appear, that the veteran had 
any service-connected disabilities at the time of his death.  
Therefore, for entitlement to service connection for the 
cause of the veteran's death to be granted, the evidence must 
show that a disability incurred in or aggravated by active 
service was either the principal or contributory cause of 
death.   

As previously stated, the cause of the veteran's death was 
colon cancer.  There is no evidence of record which shows 
that the veteran had colon cancer in service.  In addition, 
the Board recognizes that the veteran's service medical 
records show that he received intermittent treatment for 
complaints of diarrhea, and that he was diagnosed with acute 
gastroenteritis.  However, in the veteran's October 1987 
flying periodic examination, the veteran's abdomen and 
viscera were clinically evaluated as normal, and it was noted 
that the veteran's stool was negative for occult blood.  The 
Board also observes that in the veteran's separation 
examination, the veteran's abdomen and viscera were again 
clinically evaluated as normal.  Moreover, it was reported 
that the veteran's rectum and prostate were normal to digital 
examination, and that his stool was negative to occult blood.  
Furthermore, the Board notes that there is no evidence of 
record showing that the veteran's colon cancer was manifested 
to a degree of at least 10 percent during the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.     

The first evidence of the veteran's colon cancer is in March 
1998, approximately eight and a half years after the 
veteran's discharge from the military.  In this regard, the 
Board recognizes that the private medical statements from Dr. 
G., dated in April 2001, and Dr. W., dated in July 2001, 
support the appellant's contention that colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  In the April 2001 statement from Dr. G., Dr. G. noted 
that the data from malignant transformation of polyps 
indicated that it could take up to 10 years for a polyp to 
become malignant and a clinical cancer.  In addition, in Dr. 
W.'s July 2001 statement, Dr. W. indicated that patients who 
developed colon cancer probably did so on the basis of 
transformation of colonic polyps to a dysplastic phonotype, 
and then to subsequently transform into an overtly malignant 
process, and that process could develop over a time course as 
long as 10 years, perhaps longer.  However, although polyps 
can take a long time to develop into a colon cancer and 
metastasize, there is no evidence that this is what happened 
in this case as the fact remains that there is simply no 
evidence that the veteran had polyps or colon cancer during 
his period of active military service.  The Board notes that 
the veteran was not diagnosed with colon cancer until many 
years after his separation from service.  Additionally, the 
evidence fails to show that cancer was manifested to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.309(a), was related to any events of 
service, or was otherwise related to service.  

In this case, the Board notes that it appears that the 
appellant had a flexible sigmoidoscopy at age 50 in 
approximately 1996, which reportedly revealed no 
abnormalities.  In addition, the Board also recognizes that 
the flexible sigmoidoscopy report has not been associated 
with the veteran's claims file, and that in the April 2002 VA 
medical opinion, the examiner stated that it would have been 
useful to have the actual report in order to review the 
medical history which initiated the flexible sigmoidoscopy 
because if there were symptoms potentially referable to a 
cecal polyp or mass and/or evidence of blood in the stools, 
that would support the contention that there was a pre-
existing lesion in 1996.  However, even accepting as true 
that the veteran had a pre-existing lesion in 1996, the fact 
remains that there is no evidence that the veteran had polyps 
or colon cancer during his period of active military service, 
or that the veteran's colon cancer was manifested to a degree 
of at least 10 percent during the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In the private medical statements from Dr. G. and Dr. W., 
both physicians opine that the veteran's fatal tumor could 
have been caused by polyps that were pre-existing the 
veteran's discharge from the military, approximately 10 years 
earlier.  Dr. G. reported that if the veteran had a polyp 10 
years ago, it was not unreasonable to state that the initial 
lesion that led to the veteran's cancer was present at that 
time.  In addition, Dr. W. stated that it was quite possible 
that the veteran had colonic polyps with potential to 
transform to a malignant phenotype for many years prior to 
the development of that adenocarcinoma, and that based on 
that possibility, he would suggest consideration that colonic 
polyps were present at the time of the veteran's discharge 
from the military, and that those polyps ultimately converted 
to a malignant phenotype, became aggressive and evolved into 
widespread metastatic disease.  However, the Board notes that 
these opinions are speculative, and a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2003); see 
also Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's in-service radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post- traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

Accordingly, there is no competent medical evidence, absent a 
resort to speculation, to support the appellant's assertions 
that at the time of the veteran's separation from the 
military, he had colon polyps, which eventually became 
malignant and caused his death.  In this regard, as 
previously stated, the Board notes that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2003).  
Therefore, the Board finds that the statements from Dr. G. 
and Dr. W. are too speculative to establish that colon 
cancer, the cause of the veteran's death, was incurred in or 
aggravated by active service.  The statements from Dr. G. and 
Dr. W. are also too speculative to show that the veteran's 
colon cancer was manifested to a degree of at least 10 
percent during the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the 
April 2002 VA medical opinion, the examiner noted that the 
argument that the veteran had polyps at the time of his 
discharge, which progressed in the intervening 10 years to 
metastatic colon carcinoma, was highly speculative and could 
neither be proven or disproved.  As noted by the examiner in 
the April 2002 VA medical opinion, although there is evidence 
both in support and against the aforementioned argument, the 
Board observes that evidence in support of the argument is 
speculative, and the fact remains that there is no evidence 
that the veteran had polyps or colon cancer during his period 
of active military service, and there is also no evidence 
that the veteran's colon cancer was manifested to a degree of 
at least 10 percent during the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board also observes that to the extent that the April 
2002 statement from Dr. G. is offered to show that the 
veteran's colon cancer was due to Agent Orange exposure while 
he was in the military, the Board notes that colon cancer is 
not one of the diseases recognized as attributable to Agent 
Orange under applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e) (implementing 38 U.S.C.A. § 1116 (2003)).  In 
addition, as previously stated, there is no competent medical 
evidence relating the veteran's colon cancer, first shown 
many years after the end of his period of active military 
service, to the veteran's period of service, or to any 


incident therein.  Moreover, in the appellant's December 2002 
NOD, the appellant stated that she did not disagree with the 
RO's denial of benefits for service connection for the cause 
of the veteran's death secondary to herbicide exposure (Agent 
Orange), as there had been no positive association between 
herbicide exposure and colon cancer established.     

With respect to the article submitted by the appellant which 
deals with the incidence of cancers, including colon cancer, 
in pilots and flight personnel, the United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
article or treatise can provide support, but that such must 
be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships.  Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 
509, 514 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case, the submitted 
article merely discusses cancer incidence, including colon 
cancer, and mortality among pilots and flight personnel.  
However, the article is very general in nature and it does 
not include consideration of any facts specific to the 
veteran's circumstances.  As such, the article, standing 
alone, is insufficient to relate the veteran's death from 
colon cancer to service, specifically to the veteran's 
Military Occupational Specialty as an Air Force pilot.

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2003). 




II.  Eligibility for Survivors' and Dependents' Educational
Assistance under 38 U.S.C. Chapter 35

In a May 2001 determination, the RO informed the appellant 
that her claim for Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, was denied because under applicable VA law, she was 
ineligible to receive those benefits.  Thus, in this regard, 
although on November 9, 2000, the VCAA was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), in a case such as this, where the pertinent 
facts are not in dispute and the law is dispositive, there is 
no additional information or evidence that could be obtained 
to substantiate the claim, and the VCAA is not applicable.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the appellant's claim solely because of a lack of 
entitlement under the law.

In this case, the appellant contends that she is basically 
eligible to receive Chapter 35 educational benefits.

In general, basic eligibility for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code for the child, spouse, or surviving spouse 
of a veteran exists if the veteran: (1) Was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) Has a permanent total service-connected 
disability; or (3) A permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) Died as a result of a service-connected 
disability; or (if a serviceperson) (5) Is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by VA concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500 and 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2003).

The Board finds that entitlement to basic eligibility for 
educational assistance under Title 38, United States Code, 
Chapter 35, is not warranted.  The record indicates that the 
veteran was discharged with honorable service in September 
1989.  He died in December 1999, approximately 10 years after 
his separation from the military.  As discussed above, the 
veteran did not die as a result of a service-connected 
disability.  Furthermore, a permanent and total evaluation 
for a service-connected disability or disabilities was not in 
effect at the time of the veteran's death.  Therefore, in 
light of the above, entitlement to basic eligibility for 
educational assistance is not established.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



